Cavanagh, P.J.
Appellant appeals as of right a probate court order denying her claim to a share in the proceeds from a wrongful death action held in her natural father’s estate. Appellant argues that she is a "descendant” under the wrongful death act, MCL 600.2922(3)(a); MSA 27A.2922(3)(a), and that even though her adoption would prevent her from claiming under the laws of intestate succession, MCL 700.110; MSA 27.5110, it does not pose a similar bar under the wrongful death act. We disagree.
On November 14, 1990, Robert E. Renaud, Sr., was killed in an automobile accident. A wrongful death action was filed, and settlement was reached between the insurer of the automobile in which the decedent was a passenger and the decedent’s personal representative. The decedent was survived by five children, including the appellant, who had been adopted by her mother’s new husband.
With respect to appellant’s argument, we do not *590believe it was the intent of the Legislature to create a class of recipients under subsection 3(a) of the wrongful death act that would not also be entitled to take under our laws of intestacy.
The original wrongful death act in Michigan was enacted in 1848 and provided that any recovery would be distributed "in relation to the distribution of personal property, left by persons dying intestate.” 1848 PA 38.
From 1939 until 1985, the wrongful death statute defined the members of the class entitled to share in the distribution of wrongful death proceeds as those "who, by law, would be entitled to inherit the personal property of the deceased had he died intestate.” MCL 600.2922(2); MSA 27A.2922(2). In an attempt to reconcile this definition with the phrase "next of kin,” which appeared a number of times in the statute, this Court concluded that, "apart from the surviving spouse, no person not next of kin [the nearest blood relatives] to the decedent may participate in an administrator’s action under the statute.” Crystal v Hubbard, 92 Mich App 240, 249; 285 NW2d 66 (1979). Consequently, the right to seek damages for wrongful death was limited by this Court to the actual heirs at law, the surviving next of kin who would be éntitled to inherit pursuant to the laws of descent and distribution.
On review, the Supreme Court reversed our decision after finding that the class was one of potential heirs of the intestate’s property, not actual heirs only identifiable at the time of the decedent’s death. Crystal v Hubbard, 414 Mich 297, 314-316; 324 NW2d 869 (1982).
In addressing the decision in Crystal, the Legislature expressed its concern that that decision "expanded the class of persons entitled to recover beyond what is reasonable, and what attorneys *591and courts can reasonably handle.” House Legislative Analysis, HB 4486 and 4487, July 22, 1985. Apparently, in responding to this concern, § 2922(3)(a) was amended to limit those entitled to damages to the "deceased’s spouse, children, descendants, parents, grandparents, brothers and sisters, and, if none of these persons survive the deceased, then those.persons to whom the estate of the deceased would pass under the laws of intestate succession determined as of the date of death of the deceased.”
In our opinion, the intent of the Legislature in enacting § 2922(3)(a) was to strike a compromise between a class made up of actual heirs at law and one comprised of potential heirs at law. In doing so, we believe that § 2922(3)(a) divided the class of all potential heirs under the laws of intestate succession into two distinct groups: the first group consisting of the spouse, children, descendants, parents, grandparents, brothers, and sisters, if surviving; and the second group consisting of all others who could take under the laws of intestacy. Our opinion is based on the history of the wrongful death act, which is filled with references to intestate succession and on what we interpret as the legislative response to the Crystal decision. It would not be proper to define any of the terms in § 2922(3)(a) of the wrongful death act without taking into account the laws of intestate succession.
Affirmed.
Griffin, J., concurred.